Fourth Court of Appeals
                                      San Antonio, Texas

                                            JUDGMENT

                                          No. 04-16-00259-CV

                         IN THE INTEREST OF A.P. and O.B., Children

                    From the 225th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014-PA-01950
                          Honorable Martha B. Tanner, Judge Presiding 1

    BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE PULLIAM

        In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that no costs be assessed against appellant Christopher B. as he
qualifies as indigent under TEX. R. APP. P. 20. It is ORDERED that the appellee Texas Department
of Family and Protective Services recover its costs of this appeal from appellant Brittany B.

        SIGNED October 5, 2016.


                                                     _____________________________
                                                     Sandee Bryan Marion, Chief Justice




1
 The Honorable Barbara H. Nellermoe presided over the trial and verbally pronounced the order. The Honorable
Martha Tanner signed the written order.